IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                     No. 80647-5-I
                       Respondent,
                                                     DIVISION ONE
               V.
                                                     UNPUBLISHED OPINION
 PABLO LARA BELLON,

                       Appellant.                    FILED: February 3, 2020


       APPELWICK, C.J.   —   Bellon appeals his convictions for assault of a child in

the second and third degrees. He argues that the State presented insufficient

evidence to support his convictions. He contends that the diversionary contract he

entered into with the State is unenforceable because he did not knowingly,

intelligently, and voluntarily waive his constitutional rights. He also argues that the

trial court failed to exercise discretion in considering his request for an exceptional

sentence. Last, he seeks relief from certain LFOs. We affirm his conviction and

sentence, but remand to have the criminal filing fee and the interest accrual on his

nonrestitution LFOs stricken.

                                       FACTS

       Pablo Bellon and his ex-wife have three children. While the children were

at his home, Bellon became angry with his youngest daughter for not moving fast

enough when he told her to brush her teeth. He picked up the child by her neck

and began shaking her. The child told the responding officer that she could not
No. 80647-5-1/2


breathe because Bellon was squeezing her neck so hard. Bellon briefly put the

child down turning her over, squeezing her tummy, and spanking her. The child

was still feeling pain in her stomach when she spoke to the responding officer.

       The child’s older brother, who had been sitting on the couch, got up and

yelled at Bellon to stop hurting his sister. He walked over to Bellon and pushed

him to get him to stop. Bellon let go of the child, who walked off toward her room.

The brother then called their mother to pick them up.

       The mother called the police and met them near Bellon’s apartment. The

police interviewed the mother and children and called for medical support to have

the victim evaluated. Medical staff indicated that the victim appeared to be fine but

should follow up with a doctor. The children both reported the events above to the

responding officer. The older brother added that their father had been drinking all

day and appeared to “snap.” The responding officer called in another officer,

knocked on Bellon’s door, and placed him under arrest.

       In a later interview with police, the victim largely reiterated what she had

said on the night of the incident. When asked what happened, she said that her

father had picked her up by the neck and choked her. When asked what choking

means, she said, “Like, squeezed your neck really hard so you couldn’t breathe.”

When asked if she could breathe or scream when Bellon first picked her up, she

said, “Yea,” then “Kind of.” She said that her neck was sore for the rest of the

week. She said that her father had squeezed her stomach and that it hurt for a

couple of days afterward.




                                             2
No. 80647-5-1/3


       The State charged Bellon with assault of a child in the second and third

degrees. He chose to enter into a diversionary contract with the State. Under the

contract, the State would dismiss the charges if Bellon successfully completed the

“Friendship Diversion Program.”          If, however, Bellon was unsuccessful in

completing the program, he agreed that the State would recommence prosecution.

He further agreed that the court would determine his guilt or innocence solely on

the basis of law enforcement and investigatory agencies’ reports on the incident.

He waived any objections to the admissibility of this evidence.

       His declaration further stated,

       I understand that, by this process, I am giving up the following
       constitutional rights: the right to a jury trial; the right to a speedy and
       public trial by an impartial jury in the county where the crime(s) is/are
       alleged to have been committed; the right to hear and question the
       witnesses against me; the right to call witnesses [o]n my own behalf
       and no at expense to me; the right to testify or not to testify; the right
       to appeal a determination of guilty after trial; and the presumption of
       my innocence until the charge(s) has/have been proven beyond a
       reasonable doubt.

Prior to signing off on the agreement, the trial court questioned Bellon on whether

he understood that he was waiving his rights. When asked if he had discussed the

agreement with his attorney, he replied, “In great detail.” When asked if he

understood that he would not be able to present evidence at a potential trial, he

replied, “Yes.” When asked if he understood that he was waiving his right to a

speedy trial, he again replied in the affirmative.

       On September 6, 2017, Friendship Diversion Services informed the State

that Bellon had failed to comply with the requirements of the diversion program by

failing to report in person to the program as required and failing to pay fees. The


                                               3
No. 80647-5-1/4

State moved to revoke the diversion. After a hearing, the trial court found that

Bellon had violated the diversion agreement and granted the State’s motion to

revoke the diversion.

       The trial court held a stipulated facts bench trial. After hearing argument

from both sides, the court found “beyond a reasonable doubt that Mr. Bellon is

guilty of assault of a child in the second degree domestic violence” and “that Mr.

Bellon is guilty of the crime of assault of a child in the third degree domestic

violence.”

       Bellon requested an exceptional sentence below the standard range. He

urged the trial court to consider the unique nature of the proceeding, the progress

he made in the diversionary program, and various letters of support from family

and friends. After a lengthy discussion of the law, the court determined that there

was no basis for an exceptional sentence. The court instead sentenced Bellon to

31 months of confinement, which was on the low end of the standard sentence

range. The court also ordered Bellon to pay a $500 victim assessment fee, $200

criminal filing fee, and $100 deoxyribonucleic acid (DNA) collection fee.

       Bellon appeals.


                                   DISCUSSION

       Bellon makes four arguments.       First, he argues that the State failed to

present sufficient evidence to prove his guilt beyond a reasonable doubt. Second,

he argues that his diversion contract was invalid because he did not knowingly,

intelligently, and voluntarily waive his constitutional rights. Third, he argues that

the trial court failed to exercise appropriate discretion in considering his request


                                             4
No. 80647-5-1/5


for an exceptional sentence below the standard range. Last, he argues that he

should be relieved of certain legal financial obligations (LFOs).

I.   Sufficiency of Evidence

        Bellon contends that the State did not present sufficient evidence to support

his convictions.

        Sufficiency of the evidence is a question of constitutional law that this court

reviews de novo. State v. Rich, 184 Wash. 2d 897, 903, 365 P.3d 746 (2016). The

State is required to prove all elements of the charged offense beyond a reasonable

doubt. Apprendi v. New Jersey, 530 U.S. 466, 477, 120 S. Ct. 2348, 147 L. Ed.
2d 435 (2000). Evidence is sufficient to support a conviction if, “after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.”

State v. Green, 94 Wash. 2d 216, 221, 616 P.2d 628 (1980) (emphasis omitted)

(quoting Jackson v. Virginia, 443 U.S. 307, 318, 99 S. Ct. 2781, 61 L. Ed. 2d 560

(1979)), abrogated on other grounds by Washington v. Recuenco, 548 U.S. 212,

126 S. Ct. 2546, 165 L. Ed. 2d 466 (2006).

       When a defendant challenges the sufficiency of the evidence, they admit

the truth of all of the State’s evidence. State v. Cardenas-Flores, 189 Wash. 2d 243,

265, 401 P.3d 19 (2017).        In reviewing the sufficiency of the evidence, all

reasonable inferences from the evidence must be drawn in favor of the State and

interpreted most strongly against the defendant. State v. Salinas, 119 Wash. 2d 192,

201, 829 P.2d 1068 (1992). In conducting this review, circumstantial evidence and

direct evidence carry equal weight. State v. Goodman, 150 Wash. 2d 774, 781, 83


                                              5
No. 80647-5-1/6


P.3d 410 (2004). Specific criminal intent of the accused may be inferred from the

conduct where it is plainly indicated as a matter of logical probability. k~.

      A. Assault of a Child in the Second Degree

         The State charged Bellon with assault of a child in the second degree by

strangulation. To sustain a conviction for this charge, the State was required to

prove that Bellon is over 18 years old and that he assaulted a victim under 13 years

old     by   strangulation.     RCW     9A.36.021(1)(g);     RCW              9A.36.130(1)(a).

“Strangulation” means to “compress a person’s neck, thereby obstructing the

person’s blood flow or ability to breath, or doing so with the intent to obstruct the

person’s blood flow or ability to breathe.” RCW 9A.04.110(26). A person’s blood

flow or ability to breath need not be completely obstructed under the statute. See

State v. Rodriguez, 187 Wash. App. 922, 935, 352 P.3d 200 (2015). It needs to be

hindered or blocked only to some degree. k~.

         Bellon contends that the State failed to prove that Bellon strangled his

daughter. His argument focuses primarily on the victim’s interview with the police

after the incident. When asked if she could breathe after her father picked her up

by the neck, she responded, “Yea.” However, when asked to clarify, she said,

“Kind of.” She then said, “{H]e picked me up by the neck and      .   .   .   then he choked

me.” When asked what choking means, she said, “Like squeezed your neck really

hard so you couldn’t breathe.” This evidence is sufficient for a rational trier of fact

to conclude that the victim’s ability to breathe was partially obstructed.

        We hold that the State presented sufficient evidence to sustain Bellon’s

conviction for assault of a child in the second degree.


                                              6
No. 80647-5-1/7


    B. Assault of a Child in the Third Degree

        The State also charged Bellon with assault of a child in the third degree. To

sustain this charge, the State was required to prove that Bellon was over the age

of 18, that his victim was under the age of 13, and that Bellon, with criminal

negligence, caused bodily harm to the victim accompanied by substantial pain that

extended for a period sufficient to cause considerable suffering.                RCW

9A.36.031(f); RCW9A.36.140(1).

        Bellon contends that the State failed to prove that the victim was in

substantial pain or considerable suffering. He asserts that the State presented no

evidence of actual injury, or severity or duration of pain. The record does not

contain evidence of any visible injuries to the victim. However, the record does

contain evidence of the duration of pain. In her interview with police, Bellon’s victim

said that her “tummy and back” were sore for ‘a few days,” and that her neck was

sore for the “the rest of the week.” We have previously held that pain lasting longer

than three hours with an abrasion and swelling was sufficient evidence of

substantial pain and considerable suffering. State v. Saunders, 132 Wash. App. 592,

600, 132 P.3d 743 (2006). Here, the victim’s pain lasted for several days rather

than a few hours.

       We hold that the State presented sufficient evidence to sustain Bellon’s

conviction for assault of a child in the third degree.

II. Validity of the Diversion Contract

       Bellon argues that the diversion contract that he entered with the State is

not valid.   Specifically, he claims that he did not “knowingly, intelligently, and


                                              7
No. 80647-5-1/8


voluntarily” waive his constitutional rights. He claims this is so for two reasons.

First, because the contract did not inform him that he would face community

custody if found guilty. Second, because the contract incorrectly stated a standard

sentencing range higher than the range he would face if found guilty.

       This is essentially the same argument the appellant made in State v. Drum,

168 Wash. 2d 23, 225 P.3d 237 (2010). Drum claimed a due process violation when

he waived his rights to a speedy public trial, trial by jury, the right to hear and

question witnesses, call witnesses, and testify in his own defense as part of a

diversionary agreement. jç~ at 28, 30. And, claimed because he did not know the

standard range and the term of community custody, he did not knowingly,

intelligently, and voluntarily waive his constitutional rights. State v. Drum, 143 Wn.

App. 608, 617, 181 P.3d 18 (2008), affd, 168 Wash. 2d 23, 225 P.3d 237 (2010).

       Like the contract in Drum, Bellon’s diversionary contract stipulated the

evidence that would be used to determine his guilt if he failed to complete the

requirements of the diversionary program. It also stipulated that this evidence was

sufficient to establish his guilt for the underlying offenses. In it, Bellon indicated

that he was aware that he was giving up several of his constitutional rights:

      I understand that, by this process, I am giving up the following constitutional
      rights: the right to a jury trial; the right to a speedy and public trial by an
      impartial jury in the county where the crime(s) is/are alleged to have been
      committed; the right to hear and question witnesses who testify against me;
      the right to call witnesses in my own behalf and at no expense to me; the
      right to testify or not to testify; the right to appeal a determination of guilty
      after trial; and the presumption of my innocence until the charge(s)
      has/have been proven beyond a reasonable doubt or I enter a plea(s) of
      guilty.




                                                 8
No. 80647-5-1/9


These rights include all those waived in the diversionary contract in Drum, with the

addition of waiver of the right to an appeal and the right to the presumption of

innocence. Drum, 168 Wn. 2d at 28. But, Bellon has not actually been deprived

of these rights because the trial court made an independent determination of guilt

beyond a reasonable doubt, and because we are presently hearing his appeal.

           Like Drum, Bellon contends that he was unaware of the term of

community custody, and misinformed of the standard sentencing range.1

       The Drum court rejected the due process argument, finding that once the

trial court made an independent determination of guilt, Drum’s due process claim

“evaporate[d].”    Drum, 168 Wn.2d at 39.      The trial court made such an

independent determination here. The court specifically noted that a stipulated

facts bench trial where the trial court independently reviews the evidence and

makes its own findings is not the equivalent of a guilty plea. Id. (citing State v.

Mierz, 127 Wash. 2d 460, 468-69, 901 P.2d 286 (1995)).

       Bellon argues that we should not follow Drum because his diversionary contract,

unlike the contract in Drum, is nonstatutory. He articulates no reason why this changes

the due process analysis.

       We find no due process violation in Bellon’s diversionary contract.

       1 The defendant in Drum asserted he was completely unaware of the
standard sentence and term of community custody. Drum, 143 Wn. App. at 617.
Bellon contends that he was unaware of the term of community custody, but
misinformed of the standard sentencing range. Bellon’s contract indicated the
standard sentencing range was 36 to 48 months on count 1, and 3 to 8 months on
count 2. This range was lowered to 31 to 41 months for count 1 and 1 to 3 months
for count 2 after Bellon successfully argued at sentencing that the two offenses
were in fact the same criminal conduct. This minor difference does not affect our
due process analysis.

                                                9
No. 80647-5-1/10


Ill. Exceptional Sentence

         Bellon argues next that the trial court failed to exercise its discretion to

consider his request for an exceptional sentence below the standard sentencing

range. The trial court instead imposed a sentence within the standard sentencing

range.

         A sentence within the standard sentence range is not appealable unless the

trial court refuses to exercise discretion or relies on an impermissible basis for

refusing to impose the exceptional sentence. State v. Mail, 121 Wash. 2d 707, 710,

854 P.2d 1042 (1993); State v. Khanteechit, 101 Wash. App. 137, 138, 5 P.3d 727

(2000). Where a trial court has considered the facts and concluded there is no

basis for an exceptional sentence, the court has exercised discretion. State v.

Garcia-Martinez, 88 Wash. App. 322, 330, 944 P.2d 1104 (1997).

         Here, the trial court considered the facts of Bellon’s request, but concluded

there was no basis for an exceptional sentence. Specifically, the court considered

Bellon’s proffered reasons for an exceptional sentence and found they did not fall

within any of the 11 enumerated factors courts are to consider under ROW

9.94A.535.      It nevertheless considered whether Bellon’s reasons could be

considered under a catchall provision. After a lengthy discussion, the court found

that Bellon’s proffered reasons could not be considered because they did not relate

to the crime or his previous record. The court also noted that our Supreme Court

has specifically rejected the use of the defendant’s good conduct since the

commission of the crime as a basis for an exceptional sentence. Clearly, the court




                                              10
No. 80647-5-I/li


exercised its discretion to consider an exceptional sentence. And, its conclusion

was within its sound discretion.

       Because the trial court exercised its discretion in reviewing Bellon’s request

for an exceptional sentence, he is precluded from appealing his standard range

sentence.

IV. Legal Financial Obligations

       Last, Bellon argues that we should strike his criminal filing fee and the

immediate accrual of interest on his nonrestitution LFOs. ROW 36.18.020(2)(h)

prohibits the imposition of a criminal filing fee on indigent defendants.         RCW

10.82.090(1) prohibits interest on nonrestitution LFOs. In State v. Ramirez, 191
Wash. 2d 732, 747-50, 426 P.3d 714 (2018), our Supreme Court ruled these statutes

apply prospectively to all cases pending on direct appeal. Bellon is indigent, and

his case is now before us on appeal. He is therefore entitled to relief from his

criminal filing fee and interest accrual on his nonrestitution LFOs.

       We affirm Bellon’s judgment and sentence, but remand to the trial court to

strike his criminal filing fee and interest accrual on his nonrestitution LFOs.




WE    ONCUR:


                                                                       I